 



Exhibit 10.20
 
USA MOBILITY, INC.
LONG TERM CASH INCENTIVE PLAN
Adopted By the Board of Directors
Upon Recommendation of the Compensation Committee
on February 1, 2006
To Be Effective As of January 1, 2006
As Amended October 30, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1   BACKGROUND, PURPOSE AND
DURATION     1  
 
               
 
  1.1   Effective Date     1  
 
  1.2   Purpose of the Plan     1  
 
                SECTION 2   DEFINITIONS     1  
 
               
 
  2.1   “Actual Award”     1  
 
  2.2   “Affiliate”     1  
 
  2.3   “Board”     1  
 
  2.4   “Bonus Pool”     1  
 
  2.5   “Committee”     1  
 
  2.6   “Company”     2  
 
  2.7   “Disability”     2  
 
  2.8   “Employee”     2  
 
  2.9   “Participant”     2  
 
  2.10   “Performance Period”     2  
 
  2.11   “Plan”     2  
 
  2.12   “Target Award”     2  
 
  2.13   “Termination of Service”     2  
 
                SECTION 3   SELECTION OF PARTICIPANTS AND DETERMINATION OF
AWARDS     2  
 
               
 
  3.1   Selection of Participants     2  
 
  3.2   Determination of Target Awards     3  
 
  3.3   Bonus Pool     3  
 
                SECTION 4   PAYMENT OF AWARDS     3  
 
               
 
  4.1   Right to Receive Payment     3  
 
  4.2   Timing of Payment     3  
 
  4.3   Form of Payment     3  
 
                SECTION 5   ADMINISTRATION     3  
 
               
 
  5.1   Committee is the Administrator     3  
 
  5.2   Committee Authority     3  
 
  5.3   Decisions Binding     4  
 
  5.4   Delegation by the Committee     4  
 
                SECTION 6   GENERAL PROVISIONS     4  
 
               
 
  6.1   Tax Withholding     4  
 
  6.2   No Effect on Employment or Service     4  
 
  6.3   Participation     4  
 
  6.4   Successors     4  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page  
 
  6.5   Beneficiary Designations     4  
 
  6.6   Nontransferability of Awards     4  
 
                SECTION 7   AMENDMENT, TERMINATION AND DURATION     5  
 
               
 
  7.1   Amendment, Suspension or Termination     5  
 
  7.2   Duration of the Plan     5  
 
                SECTION 8   LEGAL CONSTRUCTION     5  
 
               
 
  8.1   Gender and Number     5  
 
  8.2   Severability     5  
 
  8.3   Requirements of Law     5  
 
  8.4   Governing Law     5  
 
  8.5   Captions     5  

-ii-



--------------------------------------------------------------------------------



 



USA MOBILITY, INC.
LONG TERM CASH INCENTIVE PLAN
SECTION 1
BACKGROUND, PURPOSE AND DURATION
          1.1 Effective Date. The Board adopted the Plan upon the recommendation
of the Compensation Committee of the Board to be effective as of January 1,
2006. The Plan was amended for compliance with Section 409A of the Internal
Revenue Code on October 30, 2007.
          1.2 Purpose of the Plan. The Plan is intended to increase shareholder
value and the success of the Company by motivating selected employees (a) to
perform to the best of their abilities, and (b) to achieve the Company’s
objectives.
SECTION 2
DEFINITIONS
          The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context:
          2.1 “Actual Award” means as to any Performance Period, the actual
award (if any) payable to a Participant for the Performance Period.
          2.2 “Affiliate” means any corporation or other entity (including, but
not limited to, partnerships and joint ventures) controlled by, controlling of,
or under common control with, the Company where “control” means the right to
elect or appoint at least 50% of the directors, managing members, general
partners, trustees or entities exercising similar powers with respect to the
Company or the applicable entity whether by beneficial ownership of securities
or other interests, by proxy or agreement, or both.
          2.3 “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Actual Award and/or a Target Award,
including through electronic medium.
          2.4 “Board” means the Board of Directors of the Company.
          2.5 “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.
          2.6 “Committee” means the committee appointed by the Board (pursuant
to Section 5.1) to administer the Plan. Until otherwise determined by the Board,
(a) the Company’s Compensation Committee of the Board shall constitute the
Committee, and (b) for administrative convenience, the independent, non-employee
members of the Board also may act as the Committee from time to time.

 



--------------------------------------------------------------------------------



 



          2.7 “Company” means USA Mobility, Inc., a Delaware corporation, or any
successor thereto.
          2.8 “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards or policies adopted by
the Committee from time to time.
          2.9 “Employee” means any key employee of the Company or of an
Affiliate, whether such individual is so employed at the time the Plan is
adopted or becomes so employed subsequent to the adoption of the Plan.
          2.10 “Participant” means as to any Performance Period, an Employee who
has been selected by the Committee for participation in the Plan for that
Performance Period.
          2.11 “Performance Period” means the period of time for the measurement
of the performance criteria that must be met to receive an Actual Award, as
determined by the Committee in its sole discretion. A Performance Period may be
divided into one or more shorter periods if, for example, but not by way of
limitation, the Committee desires to measure some performance criteria over
12 months and other criteria over 3 months.
          2.12 “Plan” means the USA Mobility, Inc. Long Term Cash Incentive
Plan, as set forth in this instrument and as hereafter amended from time to
time.
          2.13 “Target Award” means the target award, at 100% performance
achievement, payable under the Plan to a Participant for the Performance Period,
as determined by the Committee in accordance with Section 3.2.
          2.14 “Termination of Service” means a cessation of the
employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate.
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
          3.1 Selection of Participants. The Committee, in its sole discretion,
shall select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period or
Periods.

-2-



--------------------------------------------------------------------------------



 



          3.2 Determination of Target Awards. The Committee, in its sole
discretion, shall establish a Target Award for each Participant.
          3.3 Bonus Pool. Each Performance Period, the Committee, in its sole
discretion, shall establish a Bonus Pool. Actual Awards shall be paid from the
Bonus Pool.
          3.4 Award Agreements. Actual Awards and Target Awards granted pursuant
to the Plan may be evidenced by an Award Agreement. Award Agreements may be
amended by the Committee with the consent of the germane Participant from time
to time and need not contain uniform provisions.
SECTION 4
PAYMENT OF AWARDS
          4.1 Right to Receive Payment. Each Actual Award shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right other than as an unsecured general creditor having the status of an
employee of the Company or an Affiliate thereof with respect to any payment to
which he or she may be entitled.
          4.2 Timing of Payment. Payment of each Actual Award shall be made on
or after the 3rd business day after the Company’s annual audit for the
performance year has been completed and the annual 10-K report has been filed
with the SEC, but in no event later than December 31 of the following
performance year.
          4.3 Form of Payment. Each Actual Award shall be paid in cash (or its
equivalent) in a single lump sum.
SECTION 5
ADMINISTRATION
          5.1 Committee is the Administrator. The Plan shall be administered by
the Committee. The Committee shall consist of not less than two (2) members of
the Board and no member of the Committee shall be a Participant. The members of
the Committee shall be appointed from time to time by, and serve at the pleasure
of, the Board.
          5.2 Committee Authority. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules or principles for the administration,
interpretation and application of the Plan as are consistent therewith, and (f)
interpret, amend or revoke any such rules or principles.

-3-



--------------------------------------------------------------------------------



 



          5.3 Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
          5.4 Delegation by the Committee. The Committee, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or part of
its authority and powers under the Plan to one or more directors and/or officers
of the Company.
SECTION 6
GENERAL PROVISIONS
          6.1 Tax Withholding. The Company shall withhold all applicable taxes
from any Actual Award, including any federal, state and local taxes (including,
but not limited to, the Participant’s FICA and SDI obligations).
          6.2 No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment with the Company and its Affiliates
is on an at-will basis only. The Company expressly reserves the right, which may
be exercised at any time and without regard to when during a Performance Period
such exercise occurs, to terminate any individual’s employment with or without
cause, and to treat him or her without regard to the effect that such treatment
might have upon him or her as a Participant.
          6.3 Participation. No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.
          6.4 Successors. All obligations of the Company under the Plan, with
respect to awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.
          6.5 Beneficiary Designations. If permitted by the Committee, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid award shall be paid in the event of the Participant’s death.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate.
          6.6 Nontransferability of Awards. No award granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.5. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

-4-



--------------------------------------------------------------------------------



 



SECTION 7
AMENDMENT, TERMINATION AND DURATION
          7.1 Amendment, Suspension or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Award Agreement. No award may be granted during any period
of suspension or after termination of the Plan.
          7.2 Duration of the Plan. The Plan shall commence on the date
specified herein, and subject to Section 7.1 (regarding the Board’s right to
amend or terminate the Plan), shall remain in effect thereafter.
SECTION 8
LEGAL CONSTRUCTION
          8.1 Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
          8.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
          8.3 Requirements of Law. The granting of awards under the Plan shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
          8.4 Governing Law. The Plan and all awards shall be construed in
accordance with and governed by the laws of the State of Delaware, but without
regard to its conflict of law provisions.
          8.5 Captions. Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.

-5-